Case 1:20-cv-00516-JLS Document 22 Filed 08/12/20 Page 1of5

EI O
SS ON
UNITED STATES DISTRICT COURT ( AUG 12 2020 \ \
WESTERN DISTRICT OF NEW YORK \ \ el )
yee F

   
   
 

 

We 7K LOEWENGY ms

  

WILLIAM BROOKS,
Petitioner,
Vv. 20-CV-0516 (JLS)

JULIE WOLCOTT, Superintendent of
Orleans Correctional Facility, et al.,

Respondents.

 

ORDER

Pro se Petitioner William Brooks, an inmate at Orleans Correctional Facility,
filed the instant motion seeking relief from a May 20, 2020 decision and order of
this Court (Dkt. 10) that granted Respondents’ motion to convert Brooks's petition,
filed under 28 U.S.C. § 2241, to one filed under 28 U.S.C. § 2254. See Dkt. 10.

By decision and order dated June 11, 2020, this Court next granted
Respondents’ motion to dismiss and denied Brooks’s motions to amend and for
expedited relief. Dkt. 19. A judgment was issued on June 12, 2020. Dkt. 20. That
same day, a motion for relief from this Court’s May 20, 2020 decision and order
(Dkt. 10)! was docketed. Dkt. 21. Although this motion was entered on the

electronic docket after the Court’s order dismissing the case, Brooks’s motion was

 

1 In the May 20, 2020 decision and order, the Court granted Respondents’ motion to
convert Brooks’s petition, filed under 28 U.S.C. § 2241, to one filed under 28 U.S.C.
§ 2254. Dkt. 10, at 8. The Court also granted Brooks’s motion to supplement his
petition but denied his motion for judgment on the pleadings. Dkt. 10, at 12.
Case 1:20-cv-00516-JLS Document 22 Filed 08/12/20 Page 2 of 5

dated June 8, 2020, and the mailing envelope was dated June 9, 2020. See Dkt. 21,
at 1-2, 19. Thus, pursuant to the “prison mailbox rule,” Brooks’s motion was filed
June 9, 2020—before the Court’s order dismissing this case. See Benitez v. King,
298 F. Supp. 3d 530, 534 n.3 (W.D.N.Y. 2018) (citing Houston v. Lack, 487 U.S. 266,

270-71 (1988)).

In this latest motion, Brooks asks this Court “for an order pursuant to FRCP
60(b)(3) seeking relief” from the Court’s May 20, 2020 decision and order, as well as
for the Court to reconsider issuing a temporary restraining order. Dkt. 21, at 1, 7.
The basis of Brooks’s request is that Respondents did not provide legitimate
documents—containing the Monroe County court’s seal and clerk’s certification—to
show Brooks is in custody due to a valid state-court judgment of conviction. Dkt.
21, at 11. Instead, Respondents provided state records from the Department of

Corrections and Community Supervision (““DOCCS”).

Under Rule 60, a court may rescind or amend a final judgment or order due
to: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly-discovered
evidence that could not have been discovered with reasonable diligence; (3) fraud,
misrepresentation, or misconduct by an opposing party; (4) a void judgment; (5) a
satisfied or discharged judgment; or (6) any other reason justifying relief. Fed. R.
Civ. P. 60(b). A Rule 60(b) motion “is generally not favored and is properly granted
only upon a showing of exceptional circumstances” and “should not be granted
where the moving party seeks solely to relitigate an issue already decided.”

Houston v. Sheahan, No. 13-CV-6594-FPG, 2019 WL 3797934, at *1 (W.D.N.Y. Aug.

2
Case 1:20-cv-00516-JLS Document 22 Filed 08/12/20 Page 3 of 5

13, 2019) (quoting Kroemer v. Tantillo, 758 F. App’x 84, 87 (2d Cir. 2018) (summary

order)).

While Brooks cites to Rule 60, his motion may also be liberally construed as a
motion under Rule 59(e). Rule 59(e) permits a motion to alter or amend a judgment,
if filed no later than 28 days after its entry. Fed. R. Civ. P. 59(e). The standard
governing motions for reconsideration is strict: relief will generally be denied unless
the moving party can point to controlling decisions or data the court overlooked, and
which the movant could reasonably believe would have altered the court’s original
decision. See Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). The
primary grounds justifying reconsideration are “an intervening change in
controlling law, the availability of new evidence, or the need to correct a clear error
or prevent manifest injustice.” Cordero v. Astrue, 574 F. Supp. 2d 373, 379-80
(S.D.N.Y. 2008) (quoting Virgin Atl. Airways, Lid. v. Nat'l Mediation Bd., 956 F.2d
1245, 1255 (2d Cir. 1992)). A motion for reconsideration “may not be used to
advance new facts, issues or arguments not previously presented to the Court, nor
may it be used as a vehicle for relitigating issues already decided by the Court.”
Davidson v. Scully, 172 F. Supp. 2d 458, 461 (S.D.N.Y. 2001) (citing Shrader, 70

F.3d at 257).

Upon review of the motion papers, the Court finds no basis to reconsider its
May 20, 2020 order under either rule. Brooks has not shown that Respondents’ use

of DOCCS records rises to the level of fraud, misrepresentation, or misconduct
Case 1:20-cv-00516-JLS Document 22 Filed 08/12/20 Page 4 of 5

required by Rule 60(b).2 Further, this Court is unconvinced that Brooks is entitled
to relief based on “newly discovered” or overlooked evidence because the documents
Brooks challenges (Dkts. 5-2, 5-3, Exh. 1) were filed approximately two weeks
before the decision and order he wishes the Court to reconsider. Nowhere in
Brooks’s multiple prior filings did he challenge the legitimacy of the documents
Respondents attached to their motion to convert the petition. Neither has Brooks
provided a basis for this Court to reconsider its denial of his request for a temporary
restraining order. Thus, Brooks’s motion must be denied because it does not satisfy

the demanding standards under Rule 59 or Rule 60.

 

2 This Court is not persuaded by Brooks’s argument particularly because courts
frequently take judicial notice of information available through DOCCS’s website.
See, e.g., Randle v. Alexander, 170 F. Supp. 3d 580, 585 n.2 (S.D.N.Y. 2016) (court
taking judicial notice of a fact using the DOCCS Inmate Population Information

Search).
Case 1:20-cv-00516-JLS Document 22 Filed 08/12/20 Page 5 of 5

CONCLUSION
For the reasons stated above, the Court DENIES Brooks’s motion for relief
from the Court’s May 20, 2020 order (Dkt. 21). The Clerk of Court is directed to
close the case.
For the reasons stated in the Court’s earlier decision and order (Dkt. 19)
dismissing the case, the Court denies a certificate of appealability and denies leave
to appeal as a poor person. Any appeal must comply with the requirements of Rule

4 and Rule 24 of the Federal Rules of Appellate Procedure.

SO ORDERED.

Dated: August 12, 2020
Buffalo, New York

 

JOHN, SINATRA(IR. 7
UNITED STATES DISPRICT JUDGE

 
